DODGE, Circuit Judge.
The second amendment of the declaration, filed February 14, 1913, and allowed as a whole March 31, 1913, has, by a modifying order this day entered, been disallowed, to the extent that it seeks to amend the last 25 counts of the preceding amended declaration. 210 Fed. 79. The sufficiency of a pending demurrer to the counts of said preceding declaration, filed April 15, 1912, is thus left to be determined so far as it applies to said last 25 counts thereof.
These counts being alike, except as to names, places, and dates, what is below said applies to all.
No violation of section 4 of the Immigration Act of 1907 seems to me sufficiently alleged.
The facts alleged do not make it appear with sufficient distinctness that the alien, whose migration the defendant is charged with assisting by prepaying his passage, was a “contract laborer” within the definition of the statute at the time of the alleged prepayment. It is not enough to allege him to have been “a certain alien, contract laborer,” without setting forth facts which clearly bring him within said definition.
There are no allegations negativing the application to the alien named of the last two provisos of section 2 of the act.
The demurrer is therefore sustained as to all the 25 counts referred to.